Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 1 of 56




          EXHIBIT G
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 2 of 56




                                                                   NEWS000228
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 3 of 56




                                                                   NEWS000229
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 4 of 56




                                                                   NEWS000230
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 5 of 56




                                                                   NEWS000231
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 6 of 56




                                                                   NEWS000232
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 7 of 56




                                                                   NEWS000233
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 8 of 56




                                                                   NEWS000234
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 9 of 56




                                                                   NEWS000235
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 10 of 56




                                                                    NEWS000236
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 11 of 56




                                                                    NEWS000237
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 12 of 56




                                                                    NEWS000238
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 13 of 56




                                                                    NEWS000239
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 14 of 56




                                                                    NEWS000240
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 15 of 56




                                                                    NEWS000241
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 16 of 56




                                                                    NEWS000242
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 17 of 56




                                                                    NEWS000243
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 18 of 56




                                                                    NEWS000244
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 19 of 56




                                                                    NEWS000245
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 20 of 56




                                                                    NEWS000246
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 21 of 56




                                                                    NEWS000247
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 22 of 56




                                                                    NEWS000248
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 23 of 56




                                                                    NEWS000249
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 24 of 56




                                                                    NEWS000250
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 25 of 56




                                                                    NEWS000251
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 26 of 56




                                                                    NEWS000252
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 27 of 56




                                                                    NEWS000253
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 28 of 56




                                                                    NEWS000254
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 29 of 56




                                                                    NEWS000255
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 30 of 56




                                                                    NEWS000256
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 31 of 56




                                                                    NEWS000257
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 32 of 56




                                                                    NEWS000258
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 33 of 56




                                                                    NEWS000259
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 34 of 56




                                                                    NEWS000260
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 35 of 56




                                                                    NEWS000261
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 36 of 56




                                                                    NEWS000262
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 37 of 56




                                                                    NEWS000263
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 38 of 56




                                                                    NEWS000264
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 39 of 56




                                                                    NEWS000265
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 40 of 56




                                                                    NEWS000266
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 41 of 56




                                                                    NEWS000267
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 42 of 56




                                                                    NEWS000268
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 43 of 56




                                                                    NEWS000269
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 44 of 56




                                                                    NEWS000270
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 45 of 56




                                                                    NEWS000271
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 46 of 56




                                                                    NEWS000272
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 47 of 56




                                                                    NEWS000273
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 48 of 56




                                                                    NEWS000274
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 49 of 56




                                                                    NEWS000275
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 50 of 56




                                                                    NEWS000276
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 51 of 56




                                                                    NEWS000277
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 52 of 56




                                                                    NEWS000278
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 53 of 56




                                                                    NEWS000279
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 54 of 56




                                                                    NEWS000280
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 55 of 56




                                                                    NEWS000281
Case 1:19-cv-09617-KPF Document 67-7 Filed 06/21/21 Page 56 of 56




                                                                    NEWS000282
